Order denying motion to vacate ex parie order granting a stay modified by inserting therein two conditions, as follows: Defendants should execute and deposit with the clerk of the county of Kings the conveyance of the real property, and the assignment of the one-half interest in the bond and mortgage of $25,600 directed in the interlocutory judgment (Civ. Prac. Act, § 597), to await the final determination of the action. As so modified the order is affirmed, with ten dollars costs and disbursements to plaintiff. No opinion. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.